Judgment and order reversed and new trial ordered, with costs to appellant to abide event, on the ground that the finding of the jury that the plaintiff was free from contributory negligence is against the weight of the evidence. Present — Clarke, P. J., Laughlin, Page, Shearn and Merrell, JJ.; Page and Merrell, JJ., concurred in the reversal and granting of a new trial, although they are of opinion that the evidence showed the plaintiff to be *945chargeable with contributory negligence as a matter of law. Clarke, P. J., and Laughlin, J., dissented and voted for affirmance.